Case: 17-50542      Document: 00514374129         Page: 1    Date Filed: 03/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-50542                                FILED
                                  Summary Calendar                          March 6, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PURNELL ELLIOTT WILLIAMS, also known as Pernell Elliott Williams,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CR-237-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Purnell Elliott Williams appeals his conviction, following a jury trial, for
possessing a firearm following a conviction for a misdemeanor crime of
domestic violence.      In his sole appellate argument, he contends that the
evidence was insufficient to support his conviction under 18 U.S.C. § 922(g)(9)
because the Government failed to prove the requisite domestic relationship
between him and the victim of his 2010 Texas assault. Although proof of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50542    Document: 00514374129    Page: 2   Date Filed: 03/06/2018


                                No. 17-50542

domestic relationship is necessary for the federal firearm conviction, the
underlying misdemeanor offense need not have a domestic relationship as an
element. United States v. Hayes, 555 U.S. 415, 418, 421-29 (2009). The record
contains sufficient evidence from which the jury could reasonably conclude
that Ronnessa Williams, the assault victim, was Williams’s wife at the time of
the incident. See United States v. Mitchell, 484 F.3d 762, 768 (5th Cir. 2007);
18 U.S.C. § 921(a)(33). Accordingly, the judgment of the district court is
AFFIRMED.




                                      2